Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 04-2378

                           JOSE L. CAMACHO,

                       Petitioner, Appellant,

                                     v.

                THE COMMONWEALTH OF PUERTO RICO,

                        Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Jaime Pieras, II, U.S. District Judge]


                                  Before

                        Boudin, Chief Judge,
                   Stahl, Senior Circuit Judge,
                    and Howard, Circuit Judge.



     Jose L. Camacho Ramos on brief pro se.
     Doraliz E. Ortiz-De-Leon, Assistant Solicitor General,
Salvador Antonetti-Stutts, Solicitor General, and Mariana D.
Negron-Vargas, Deputy Solicitor General, on brief for appellee.



                           October 14, 2005
     Per Curiam. After carefully reviewing the briefs and record on

appeal, we affirm. The appellant does not establish that the court

erred in ruling that he had not exhausted state remedies.    We do

not consider the documents submitted in Spanish that have not been

translated.   Loc. R. 30(d).

     We hereby also deny the appellant’s remaining pending motions.

     Affirmed.   1st Cir. Rule 27(c).